Name: 79/468/EEC: Council Decision of 8 May 1979 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1963) (Second EDF) for the financial year 1977
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-16

 Avis juridique important|31979D046879/468/EEC: Council Decision of 8 May 1979 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1963) (Second EDF) for the financial year 1977 Official Journal L 120 , 16/05/1979 P. 0022 - 0022****( 1 ) OJ NO 93 , 11 . 6 . 1964 , P . 1431/64 . ( 2 ) OJ NO 93 , 11 . 6 . 1964 , P . 1472/64 . ( 3 ) OJ NO 93 , 11 . 6 . 1964 , P . 1493/64 . ( 4 ) OJ NO 93 , 11 . 6 . 1964 , P . 1498/64 . ( 5 ) OJ NO C 313 , 30 . 12 . 1978 , P . 1 . COUNCIL DECISION OF 8 MAY 1979 GIVING A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) FOR THE FINANCIAL YEAR 1977 ( 79/468/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE CONVENTION OF ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE AFRICAN STATES AND MADAGASCAR ASSOCIATED WITH THE COMMUNITY ( 1 ), SIGNED AT YAOUNDE ON 20 JULY 1963 , HAVING REGARD TO COUNCIL DECISION 64/349/EEC OF 25 FEBRUARY 1964 RELATING TO THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN COMMUNITY ( 2 ), HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 3 ), SIGNED AT YAOUNDE ON 20 JULY 1963 , AND IN PARTICULAR ARTICLE 17 THEREOF , HAVING REGARD TO THE FINANCIAL REGULATION OF THE EUROPEAN DEVELOPMENT FUND SET UP UNDER THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 4 ), AND IN PARTICULAR ARTICLES 7 AND 8 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 30 MAY 1972 ON THE TRANSFER AND UTILIZATION OF THE UNEXPENDED BALANCES OF THE DEVELOPMENT FUND FOR THE OVERSEAS COUNTRIES AND TERRITORIES SET UP BY THE IMPLEMENTING CONVENTION ANNEXED TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT AND THE BALANCE SHEET RELATING TO THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) AS AT 31 DECEMBER 1977 ( 5 ), HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE FINANCIAL YEAR 1977 , TOGETHER WITH THE COMMISSION ' S REPLIES , RECALLING THAT , IN ACCORDANCE WITH THE PROVISIONS APPLICABLE TO THE IMPLEMENTATION OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ), ONLY THE COUNCIL , ACTING BY A QUALIFIED MAJORITY , SHOULD GIVE A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FINANCIAL ADMINISTRATION OF THE FUND ; WHEREAS REVENUE FOR THE FINANCIAL YEAR 1976 CONSISTED OF THE CONTRIBUTIONS OF THE MEMBER STATES , AMOUNTING TO 730 000 000.00 EUROPEAN UNITS OF ACCOUNT , AND OF MISCELLANEOUS REVENUE OF THE FUND ; WHEREAS PURSUANT TO THE ABOVEMENTIONED COUNCIL DECISION OF 30 MAY 1972 AN AMOUNT OF 10 669 793.57 EUROPEAN UNITS OF ACCOUNT WAS TRANSFERRED AS THE UNEXPENDED BALANCE FROM THE FIRST FUND TO THE SECOND EDF ; WHEREAS AN ADVANCE OF 14 575 576.14 EUROPEAN UNITS OF ACCOUNT WAS PAID TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) ( FOURTH EDF ); WHEREAS THE OVERALL IMPLEMENTATION BY THE COMMISSION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) DURING THE FINANCIAL YEAR 1977 WAS SUCH AS TO WARRANT ITS BEING GIVEN A DISCHARGE IN RESPECT OF THE IMPLEMENTATION OF THESE OPERATIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COUNCIL CLOSES THE REVENUE AND EXPENDITURE ACCOUNT OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) AS AT 31 DECEMBER 1977 AS FOLLOWS : REVENUE AT THE SUM OF 740 754 947.61 EUROPEAN UNITS OF ACCOUNT , EXPENDITURE ( PAYMENTS ) AT THE SUM OF 714 423 954.77 EUROPEAN UNITS OF ACCOUNT . ARTICLE 2 THE COUNCIL HEREBY GIVES A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1963 ) ( SECOND EDF ) FOR THE FINANCIAL YEAR 1977 . DONE AT BRUSSELS , 8 MAY 1979 . FOR THE COUNCIL THE PRESIDENT P . BERNARD-REYMOND